FOR IMMEDIATE RELEASE TIB FINANCIAL CORP. REPORTS FIRST QUARTER RESULTS NAPLES, FL. May 4, 2009 – TIB Financial Corp. (NASDAQ: TIBB), parent company of TIB Bank, The Bank of Venice and Naples Capital Advisors, leading financial services providers serving the greater Naples, Bonita Springs and Fort Myers area, South Miami-Dade County, the Florida Keys and Sarasota County, today reported a net loss before dividends on preferred stock for the three months ended March 31, 2009 of $3.5 million compared to a net loss of $1.4 million for the first quarter of 2008. The net loss allocated to common shareholders was $4.2 million or $0.29 per share compared to a net loss of $0.11 for the comparable 2008 quarter. The net loss for the first quarter was primarily due to the higher provision for loan losses of $5.3 million. TIB Financial reported total assets of $1.84 billion as of March 31, 2009, an increase of 14% from December 31, 2008. Total loans remained flat at $1.22 billion as a $10.2 million decline in indirect auto loans offset increases in our commercial and residential portfolios. Total deposits of $1.44 billion as of March 31, 2009 increased $300.8 million, or 26%, from December 31, 2008 due to the assumption of approximately $317 million of deposits and the operations of nine branches of the former Riverside Bank of the Gulf Coast from the FDIC. “The assumption of the deposits of the former Riverside Bank of the Gulf Coast presented a highly attractive strategic opportunity that significantly increased our southwest Florida presence, market share and franchise value. The acquisition strengthens our presence in the Naples, Fort Myers and Venice markets and provides a strong entrance into the contiguous Cape Coral community,” said Thomas J. Longe, Chairman, Chief Executive Officer and President. “The Riverside transaction deployed a significant portion of the capital we raised through the issuance of preferred stock to the United States Treasury in December last year. The transaction also generated a substantial increase in liquidity which allowed us to reduce our wholesale funding by $114 million by paying off maturing FHLB borrowings and brokered deposits. Our team is working diligently to deploy this enhanced liquidity in the form of new loans to creditworthy individual and commercial customers in our markets. “Our markets and communities continue to be adversely impacted by the broad national and local economic contraction, the shockwaves of the real estate market decline and sharply increased unemployment. As a result, segments of our consumer and commercial customers continue to struggle financially. The current economic and operating environment is highly challenging and we continue to work with our customers. We are focused on our new business initiatives and strategic plan, improvement of operating performance and resolving our nonperforming assets. Our private banking, wealth management and investment advisory service lines continue to grow private banking deposits and assets under management and have begun to exercise our newly granted authority to provide trust services,” continued Longe. Riverside transaction We assumed $317 million of deposits, which included $21 million of out of market internet originated CDs, which we repriced and do not expect to retain. At March 31, 2009 we have retained $288 million of deposits excluding these CDs, or 97%, and the mix of deposits was as follows (in millions): Noninterest Bearing Deposits $ 39.2 NOW 25.0 Money Market 97.5 Savings 7.5 CDs 119.0 We have begun the process of converting the former Riverside customers and deposits to our information systems, which we expect will be completed by the end of the second quarter. Significant other developments are outlined below. · Under challenging and declining investment markets, Naples Capital Advisors and TIB Bank’s trust department continued to establish new investment management and trust relationships increasing the market value of assets under management to $99 million as of quarter end while TIB private bankers developed new deposit relationships during the quarter of $14 million. · Our indirect auto loan portfolio declined $10.2 million during the quarter to $71.9 million, or 6% of total loans. Non-performing loans in this business segment decreased to $1.7 million in comparison to $1.9 million at December 31, 2008 and charge-offs during the quarter declined to $2.2 million compared to $2.3 million in the fourth quarter. Unsold repossessed vehicles declined to $407,000 from $601,000 at year end. Additionally, delinquency of indirect auto loans declined to 7% at quarter end down from 9% at year end. · The net interest margin declined to 2.65% during the quarter in comparison to the 2.85% in the fourth quarter of 2008 due primarily to the impact of the acquisition of the Riverside deposits.Initially, approximately $280 million of cash was received in the transaction which was temporarily invested in short-term and cash equivalent investments. $114 million was later utilized in March to pay down maturing wholesale funding and approximately $160 million was invested in higher yielding investment securities. Only $1 million of loans were acquired in the initial transaction. The impact of nonaccrual loans reduced the margin by approximately 15 basis points. Credit Quality Total nonaccrual loans increased $5.9 million during the quarter to $45.6 million.
